DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/04/2021 was filed after the mailing date of the Notice of Allowance on 3/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a viscosity of the first sealant is higher than a viscosity of the second sealant, a discharge amount of the first nozzle is smaller than the a discharge amount of the second nozzle.”
Claims 2-14, and 16 are allowable due to dependency to claim 1.
US 20140098318 A1 to Kobayashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kobayashi discloses various limitations of base claim 1: A method for producing a panel, comprising steps of; drawing a first sealant on a first electrode 
Regarding Claim 15.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a viscosity of the inner seal line is higher than a viscosity of the outer seal line and a difference (H1-H2) between a first height (H1) of a seal line area defined by the seal line and a second height (H2) of an active area where the light modulating layer is present is less than 5 µm.”
US 20140098318 A1 to Kobayashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  Specifically, Kobayashi discloses various limitations of base claim 15: a panel comprising: a first electrode film (Fig. 2 substrate 100) and a second electrode film (Fig. 2 
However, Kobayashi does not disclose that “a viscosity of the inner seal line is higher than a viscosity of the outer seal line and a difference (H1-H2) between a first height (H1) of a seal line area defined by the seal line and a second height (H2) of an active area where the light modulating layer is present is less than 5 µm.”  Rather, Kobayashi discloses a panel comprising: wherein a viscosity of the inner seal line is lower than a viscosity of the outer seal line (para 46).  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871